DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-17 are allowed. 
	The present invention is directed to an information processing apparatus and a non-transitory computer readable medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus comprising: 
a display that displays, on a display screen, a plurality of operators for selection of service processes; and 
a processor configured to function as a detection unit that detects an operation state of a user who selects any of the service processes, 
wherein upon detection of an operation state in which an instruction to execute a service process has been cancelled after issuance of the instruction, the processor is further configured to (a) acquire, from a memory, one or more operators for selection of a service process of a same kind as the service process for which the instruction has been cancelled among the plurality of operations, and (b) change the display to selectively display the one or more operators on a changed display screen, wherein a settings content display part is added to one of the one or more operators on the changed display screen.


	Regarding claim 1, Kirihara et al. (US 2015/0172487 A1) discloses a processing apparatus includes: a processing unit that performs plural predetermined processes; a display unit; a creation unit that creates a first process receiving portion and a second process receiving portion, each of which receives an instruction to any one of the plural predetermined processes on the display unit; and an execution portion that executes the process, in a case where the instruction is received by the first process receiving portion, after receiving the instruction again, whereas, in a case where the instruction is received by the second process receiving portion, the execution portion executing the process without receiving the instruction again.
	Kanki (US 2015/0288836 A1) discloses an operation console and to an electronic device and an image forming apparatus provided with the operation console. More specifically, the present invention relates to a technique for improving convenience of use of the operation console.
	However, Kirihara et al. (US 2015/0172487 A1) in view of Kanki (US 2015/0288836 A1) do not disclose “change the display to selectively display the one or more operators on a changed display screen, wherein a settings content display part is added to one of the one or more operators on the changed display screen”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 15 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 15 is found to be allowable over the 
 	Regarding claims 2-14, 16-17, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUANG N VO/           Primary Examiner, Art Unit 2672